Exhibit 10.23A

AMENDMENT TWO

ALABAMA NATIONAL BANCORPORATION

PERFORMANCE SHARE PLAN

FOR CERTAIN DIRECTORS OF

CITIZENS’ AND PEOPLE’S BANK, N.A.

This Amendment Two to the Alabama National BanCorporation Performance Share Plan
for Certain Directors of Citizens’ and People’s Bank, N.A. is hereby made as of
this 30th day of December, 2005, by Alabama National BanCorporation.

WITNESSETH:

WHEREAS, Alabama National BanCorporation (the “Employer”) has previously adopted
and approved the Alabama National BanCorporation Performance Share Plan for
Certain Directors of Citizens’ and People’s Bank, N.A. (the “Plan”);

WHEREAS, pursuant to duly adopted resolutions, the Board of Director of the
Employer has elected to adopt an amendment (the “Amendment”) to the Plan in
order to ensure that amounts deferred under the Plan and allocated as a share
allotment are not required to be classified as a liability of the Employer
pursuant to Financial Accounting Standards Board Statement 123 (revised 2004),
Share-Based Payment (“FAS 123(R)”); and

WHEREAS, the Employer now desires to amend the Plan in accordance Section 20 and
in accordance with the foregoing.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Capitalized terms used in this Amendment and not otherwise defined herein
have the respective meanings assigned to such terms in the Plan.

2. Effective January 1, 2006, Section 11(b) of the Plan is amended by deleting
the existing language therein in its entirety and inserting in lieu thereof the
following:

“(b) Distribution shall be in accordance with Section 10 above, except that
distribution of stock equivalents in the Account shall be made, as determined by
the Company, in either (i) shares of Common Stock in accordance with the
provisions of Section 9(b)(iii), or (ii) in cash in an amount equal to the
number of stock equivalents to be distributed multiplied by the greater of
(i) the Average Closing Price of the Common Stock for the twenty (20) trading
days ending on the day preceding the date on which the right to such
distribution arose; (ii) the Average Closing Price of the Common Stock for the
twenty (20) trading days ending on the day preceding the date of the Change in
Control; or (iii) the highest price per share of Common Stock in the transaction
or series of transactions constituting the Change in Control.”

3. All other terms, conditions, and provisions of the Plan not herein modified
shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused this Amendment Two to the Alabama
National BanCorporation Performance Share Plan for Certain Directors of
Citizens’ and People’s Bank, N.A. to be executed by its duly authorized officer
as of the date first written above.

 

ALABAMA NATIONAL BANCORPORATION (Employer) By:  

/s/ John H. Holcomb III

Its:   

 

Chairman of the Board

 

- 2 -